Citation Nr: 0326921	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  97-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to April 
1954.  The Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida denied the benefit 
sought in October 1996, and the veteran appealed.  

The veteran presented testimony at a hearing before the 
undersigned at the RO in February 1999.  In May 1999, the 
Board remanded the case to the RO.  

The RO denied service connection for bilateral sensorineural 
hearing loss in November 2001.  The veteran did not appeal 
its decision.  


FINDINGS OF FACT

1.  The veteran does not have suppuration or aural polyps.

2.  His hearing loss is level I.

3.  He does not have complications of bilateral otitis media.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral otitis media have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6200 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
development and adjudication of the claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties in numerous items of correspondence 
including the May 2001 and May 2003 notification and 
assistance letters to him.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Private and VA medical records and VA examination 
reports are of record.  Reasonable attempts were made to 
obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim was 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

The veteran was treated for acute suppurative otitis media in 
service in October 1953.  Both tympanic membranes were 
markedly injected.

The veteran is currently rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6200, which as of June 1999 provides:  
Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination): 
	During suppuration, or with aural 
polyps.......................................10 percent.
	NOTE:  Evaluate hearing impairment, and complications 
such as labyrinthitis, tinnitus, fascial nerve paralysis, or 
bone loss of skull, separately.  

Prior to June 1999, Diagnostic Code 6200 provided:
Otitis media, suppurative, chronic:
	During the continuance of the suppurative 
process...................10 percent

The evidence of record shows that there is no suppuration, 
and no aural polyps.  The veteran denied drainage when otitis 
externa and questionable serous otitis media were found in 
March 1996.  Neither suppuration nor aural polyps was 
reported.  On VA examination in July 1997 there was no 
evidence of middle or inner ear active infection or catarrhal 
residuals, and there was no active otitis media or externa on 
outpatient treatment in August 1999.  VA otoscopy in March 
2000 revealed patent canals, clear tympanic membranes, and no 
sign of middle ear disease.  VA otoscopy in July 2000 
revealed clear canals and visible tympanic membranes.  VA 
examination in January 2003 revealed clear ear canals with 
both tympanic membranes visualized, and it included middle 
ear testing revealing normal eardrum compliance and middle 
ear pressure.

The veteran had hearing loss related in part to his otitis 
media by a VA audiologist in June 1996.  His hearing loss is 
shown to be Level I according to the evidence including the 
January 2003 VA audiometric examination report.  At that 
examination speech reception thresholds averaged 29 decibels 
at 1000, 2000, 3000 and 4000 Hertz in the right ear and 41 
decibels in the left ear; recognition scores were 92 percent 
bilaterally.  Evaluations for hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, this rating schedule establishes 
11 auditory acuity levels, designated from level I for 
essentially normal acuity through XI for profound deafness. 
See 38 C.F.R. § 4.85.  Using the tables from 38 C.F.R. 
§ 4.87, Tables VI and VII, the veteran's hearing loss is 
Level I for each ear, and a compensable rating for hearing 
loss is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

As for complications, the Board concludes that none are 
shown.  

The veteran has complained of symptoms such as dizziness and 
tinnitus and has been shown to be a little unsteady as on VA 
examination in July 1997.  Moreover, Dr. Ng noted in February 
1999 that the veteran had abnormal eye movements consistent 
with a malfunctioning vestibulo-ocular reflex.  However, no 
focal neurologic symptoms were found to explain any related 
neurological conditions to his slurred speech, and while 
electronystagmogram demonstrated a two percent vestibular 
response difference on the right and a 12 percent directional 
preponderance on the right, Dr. Ng stated that they had 
recommended a repeat audiogram as well as an MRI to rule out 
any retrocochlear pathology.  However, the veteran appears to 
have been lost to follow-up or moved, as the May and July 
2001 printouts of Dr. Ng's February 1999 treatment indicate 
that that was the veteran's most recent visit.  He was 
subsequently also followed at the VA outpatient clinic.

A November 1999 VA ear, nose, and throat physician indicated 
that the veteran poorly described vertigo and opined that the 
veteran's vertigo symptoms were not consistent with an inner 
ear problem.  He was referred to neurology but on VA 
evaluation in January 2000 it was noted that he had not kept 
a brain CT scan appointment which had been ordered by the VA 
ear, nose, and throat physician, and his VA primary care 
physician in January 2000 examined his ears and found no 
active otitis media or externa, normal tympanic membranes, no 
retraction or perforation, a nontender mastoid, no truncal 
ataxia, and a negative Romberg.  

A VA audiology consultation in July 2000 for complaints of 
constant dizziness and feeling off balance revealed 
unremarkable otoscopy, clear canal and visible tympanic 
membrane, and immitance tests suggesting normal middle ear 
function.  ENG and ABR were recommended to rule out 
retrocochlear disease, but the veteran did not want to have 
the tests performed and it was noted that the CT scan was 
still pending.  The veteran was a no-show for, among other 
appointments, the CT scan of the head in August 2000, and for 
a neurology consultation in August 2000 according to an 
October 2000 VA medical record.  Also, a VA physician put 
quotation marks around the veteran's historical Meniere's 
diagnosis in January 2001.  There were a number of no-shows 
and cancellations by the veteran at VA between 2000 and 2001 
according to an October 2001 VA past clinic visits report.  
The veteran complained of dizziness and otalgia on VA 
examination in January 2003.  However, the examiner indicated 
that his otalgia and dizziness are not likely related to 
service.  The VA examiner in January 2003 stated that it is 
not likely that his otalgia is related to the veteran's 
military service.

The provisions of 38 C.F.R. § 4.87, Diagnostic Code 6200 also 
provide for separately rating complications of otitis media.  
The preponderance of the evidence shows that the symptoms 
complained of are not complications of bilateral otitis 
media.

A nexus between the veteran's symptoms and his 
service-connected bilateral otitis media is not shown.  The 
veteran may feel that his symptoms such as dizziness, 
tinnitus, speech slurring, etc., are complications of his 
bilateral otitis media.  However, his opinions on this matter 
are of no probative value, as he is a layperson.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

The Board has reviewed the rating schedule to determine 
whether other Diagnostic Codes are applicable.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  In March 1996, otitis externa was 
present.  However, it is not compensable under Diagnostic 
Code 6210 because that code requires swelling, dry and scaly 
or serous discharge, and itching, requiring frequent and 
prolonged treatment, and this is not shown.

Review of the record reveals that the RO provided the veteran 
the provisions of 38 C.F.R. § 3.321(b)(1) in its January 1997 
statement of the case but there is no indication that it 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question. VAOPGCPREC. 6-96 (1996).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to an increased (compensable) rating for 
bilateral otitis media is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



